Citation Nr: 1622979	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-09 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran and his spouse provided testimony during a hearing before a Veteran's Law Judge at the RO in March 2015.  A transcript of that hearing is of record.  After being informed that that Veterans Law Judge is no longer employed at the Board, the Veteran elected in April 2016 to not provide testimony at a new Board hearing.   

In March 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was incurred during active service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Statute specifies that for the purposes of 38 U.S.C.A. § 1110 , every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111  (West 2014). There is another provision specifying the presumption of soundness for peacetime veterans, 38 U.S.C.A. § 1132 , but that provision only applies to veteran's who had only peacetime service prior to World War Two. This is because 38 U.S.C.A. § 1137  provides that notwithstanding section 1132, the provisions of sections 1111 apply in the case of any veteran who served in the active military, naval, or air service after December 31, 1946. 

As to what constitutes "noted at the time of examination, acceptance and enrollment," regulation specifies that only such conditions that are recorded in examination reports are to be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a noting of such conditions. 38 C.F.R. § 3.304(b).  

The U.S. Court of Appeals for the Federal Circuit succinctly explained this as follows: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 

Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has further explained in Horn v. Shinseki, as follows:

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness."

25 Vet. App. 231, 235 (2012). 

In Horn, the Court also explained how the evidentiary standard "clear and unmistakable evidence" is interpreted by the CAVC, stating: 

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' " Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet.App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet.App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").

Id.   at 234-35.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a current bilateral hearing loss disability that was incurred during service due to his in-service noise exposure and in-service left ear surgery.  A current bilateral hearing loss disability has been demonstrated since the claim was filed, including during a September 2010 VA examination.  

Regarding noise exposure during service, the Board notes that the Veteran's DD 214 confirms his service as an artillery repairman in the United States Army.  A September 1980 service treatment record also notes that the Veteran's military occupational specialty (MOS) exposed him to loud noises.  The Veteran further reported during the March 2015 Board hearing that he was exposed to weapons fire as a result of his service and that while he wore earplugs at the time, they were not effective.  See Board Hearing Transcript (Tr.) at 3.  The Veteran is competent to report his in-service noise exposure, his reports are supported by the service treatment records, and are consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

An October 1973 enlistment examination revealed, pure tone thresholds in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
30
35
25
20
20

There is, however, no noting on the examination report that the Veteran had a preexisting hearing loss disorder.  The presumption of soundness thus attaches.

The Veteran indicated in the Report of Medical History at that time that he had a history of left ear mastoidectomy and hearing loss prior to service.  Subsequent service treatment records document the Veteran's reports of hearing loss and chronic left ear problems, including infections and drainage, since he underwent left ear surgery around the age of 13.  

Service treatment records document a left ear tympanic membrane perforation in August 1975 with acute hearing loss.  An audiogram at that time revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
25
LEFT
25
25
35
X
40

An October 1977 audiogram revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
25
LEFT
30
25
20
25
30

Service treatment records document recurrent ear infections until the Veteran underwent another surgery involving the left ear mastoid in November 1977.  

In September 1980, the Veteran reported noticing decreased hearing recently, including ringing in his left ear.  It was noted that his MOS subjected him to loud noises which may be causing high frequency hearing loss.  He was placed on a three month temporary profile.  

Upon separation examination in February 1981, the examination of his ear canals and eardrums were normal and an audiogram revealed that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
25
LEFT
35
15
20
25
25

Post-service, the first evidence of a bilateral hearing loss disability came in an August 2007 private audiogram.  

Upon VA examination in September 2010, the Veteran reported that he had had hearing loss for "a long time."  The examiner noted the service treatment records regarding pre-existing left ear surgery and hearing loss, the in-service treatment and surgery of the left ear, and the Veteran's reports regarding in-service noise exposure.  The examiner noted that the separation examination in 1981 revealed a clear otologic examination and audiometric thresholds that were unchanged from the baseline evaluation completed before enlistment in 1973.  The examiner provided an addendum dated in December 2010.  

Regarding the left ear, the examiner stated that although the Veteran did have a surgical procedure performed on the left while on active duty, his left ear condition clearly presented long before military service, and what was recorded while on active duty was more likely than not representative of the normal progression of chronic ear disease involving the left ear.  In the December 2010 addendum, the examiner further stated that since the Veteran had entrance and exit otologic and audiologic examinations that were unchanged, it would appear that the Veteran's left ear hearing loss was less likely than not aggravated while on active duty despite the in-service surgery.  

Even if the evidence could be deemed to be clear and unmistakable as to showing show a pre-existing left ear hearing disorder, the evidence is not clear and unmistakable on the question of whether such left ear hearing disorder was not aggravated by such service.  

The examiner's opinion, that it "would appear" the Veteran's "condition less likely than not aggravated while on active duty" does not rise to the level of certainty required in the case, namely "clear and unmistakable."  Additionally, the examiner indicated that it was only less likely than not that there was no aggravation during service.  As such, the examiner's opinion actually supports a finding that the evidence is not clear and unmistakable that the bilateral hearing loss was not aggravated during service.  The presumption of soundness is not rebutted.  

The Veteran testified during the Board hearing that he experienced post-service noise exposure from firing rifles for a couple of years but noted that he wore hearing protection.  See Board Hearing Tr. at 5.  The Veteran denied any other noise exposure post-service.  Id.  He and his spouse testified that he noticed and complained of ringing in his ears as well as trouble hearing beginning after the in-service surgery and continuing after service.  His wife, to whom he has been married since March 1973, prior to his enlistment, reported that the Veteran complained of ringing in his ear before and after service and that his symptoms became "worse and worse" after his left ear surgery.  See Board Hearing Tr. at 9.  She further reported that his hearing continued to worsen since after service and mentioned that the Veteran did not hear her talking to the kids and ended up with someone needing to scream in order for the Veteran it hear them.  Id. The Veteran stated that eventually his family members did not speak to him as much because of his hearing problems.  Id. at 10.  

The Board finds the testimony of the Veteran and his spouse to be highly probative evidence that the Veteran experienced hearing loss in service that continued unrelenting and increasing following their initial noting of his hearing loss during service.  This evidence goes to both the in-service element - onset of bilateral hearing loss during service - and to the nexus element.  There is other evidence of record consistent with the testimony of the Veteran and his spouse.  Treatment records demonstrate hearing acuities in one or both ears that were worse than demonstrated at enlistment upon audiometric testing in August 1975, October 1977, and February 1981.  A September 1980 service treatment record actually noted the Veteran's reports of decreased hearing, noted that his MOS exposed him to loud noises, and suggested that such noises could be causing high frequency hearing loss.  The Board has also considered the VA examiner's opinion that it is less likely than not that the current hearing loss disability, as to either ear, is related to or caused by the Veterans's service hearing loss or is related to his in-service ear surgery.  Weighing the favorable and unfavorable evidence on the in-service and nexus elements, the Board finds the favorable evidence - principally the testimony of the Veteran and his spouse - to be more probative.  

Based on the foregoing, the Board concludes that all three elements of service connection are met with regard to a bilateral hearing loss disability.  As such the claim must be granted.  

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


